764 So.2d 874 (2000)
Henry Lee LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-1753.
District Court of Appeal of Florida, Fourth District.
August 9, 2000.
Henry Lee Lewis, DeFuniak Springs, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Henry Lee Lewis appeals the denial of his motion to correct illegal sentence. He was sentenced as a habitual offender on two counts of attempted first degree murder with a firearm, which were committed during the window period when Florida Law chapter 95-182 was unconstitutional. Salters v. State, 758 So.2d 667 (Fla.2000); State v. Thompson, 750 So.2d 643 (Fla. 1999). Chapter 95-182 § 2 rewrote Florida Statutes § 775.084(4)(a)(1) to allow the imposition of habitual offender sentences for defendants convicted of life felonies, like Lewis.
The state urges that the habitual offender provision of the law is severable, so that part of the chapter can be saved. We conclude that the chapter was void in its entirety during the window period. We base that conclusion on Heggs v. State, 759 So.2d 620 (Fla.2000), in which the Florida Supreme Court held that the doctrine of severability does not apply to chapter 95-184, which suffers from the same constitutional defect.
We reverse the order denying Lewis' motion. On remand, the trial court shall reconsider the sentences in accordance with the valid laws in effect at the time of Lewis' offenses, the sentencing laws in effect prior to the 1995 amendments. Thompson, 750 So.2d at 649.
GUNTHER, SHAHOOD and GROSS, JJ., concur.